Citation Nr: 0303570	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 7, 1998 
for an increased 50 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel






INTRODUCTION

The veteran had active duty from September 1941 to November 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in December 2001, and a 
substantive appeal was received in December 2001.  The 
veteran initially requested a travel board hearing, but then 
withdrew his request.


FINDINGS OF FACT

1.	In October 1956, the RO decreased the disability rating 
for the veteran's service-connected psychiatric disorder 
to 0 percent, effective December 22, 1956.  The veteran 
did not appeal, and this decision became final.
 
2.	On October 30, 1998, the RO received a written statement 
from the veteran requesting an increased evaluation of his 
service-connected psychiatric disorder, and the RO 
subsequently increased the rating to 50 percent, effective 
October 7, 1998, the date on the veteran's claim for 
increase.  There is no previous communication from the 
veteran or his representative that constitutes an informal 
claim.

3.	It is not factually ascertainable that the veteran's 
psychiatric disorder increased in severity on any date 
within the year preceding the October 1998 claim for 
increased rating.





CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 1998 
for the assignment of a compensable rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The file contains records from 
the veteran's period of service, records of VA and private 
postservice treatment, and the reports of VA examinations.  
There is no indication that there is any pertinent record 
outstanding.

In addition, the veteran was provided copies of decisions 
explaining why the claim for an earlier effective date was 
denied.  Furthermore, through the December 2001 statement of 
the case (SOC) and various correspondence from VA, the 
appellant was advised of the applicable laws and regulations.  
These communications clearly explained his rights and 
responsibilities and advised him what evidence is of record 
and what type of evidence could substantiate his claim.  
Moreover, these records identify and explain the respective 
responsibility of VA and the veteran to provide evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
effective date claim is based on evidence of record.  There 
is no further development to be accomplished; hence, 
notification duties are limited to advising the veteran of 
the provisions of the controlling law.

It is not prejudicial to the appellant for the Board to 
address the claims based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran has been service-connected for a psychiatric 
disorder since separation from service.  His initial 50 
percent rating was gradually reduced by a series of RO 
decisions in the 1940s and 1950s.  By way of an October 1956 
RO rating action, the psychiatric disorder was assigned a 
noncompensable rating, effective December 22, 1956.  The 
veteran was notified of this decision in an October 1956 
letter but did not appeal.

The RO sent the veteran notice of the decision to his then 
address of record.  There is no indication that the letter 
was returned as undeliverable or otherwise not received.  The 
veteran did not appeal that determination.  Therefore, the 
action is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.113.  
The veteran has not challenged the validity of that rating 
determination by alleging clear and unmistakable error.  See 
38 C.F.R. § 3.l05(a).

The record shows that on October 30, 1998, the RO received a 
written statement from the veteran, dated October 7, 1998, 
requesting an increase in the disability rating for his 
psychiatric condition.  Review of the claims folder reveals 
no prior communication from the veteran or his representative 
since 1956 that may be construed as an informal claim for 
increased rating for a psychiatric disability.  

The RO issued an August 2000 rating decision increasing the 
disability rating for PTSD to 50 percent effective October 
30, 1998.  A subsequent rating action in November 2001 
assigned an effective date of October 7, 1998 for the 50 
percent rating.

From 1956, the pertinent medical evidence of record relevant 
to the inquiry at hand consists of private medical records 
from 1998 and 1999 and a VA examination from January 1999.  
The private medical records reflect treatment for various 
conditions, including an "anxiety syndrome" and "an 
obsessive-compulsive disorder" starting in November 1998.  
The January 1999 VA examination documents that the veteran 
has PTSD.  However, there is no medical evidence within the 
one-year period before October 1998 relating to a psychiatric 
condition. 


Analysis

In this case, the veteran seeks entitlement to an effective 
date prior to October 7, 1998 for the grant of an increased 
50 percent rating for PTSD.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

In an October 1956 rating decision, the RO assigned a 
noncompensable rating for the veteran's psychiatric disorder, 
effective December 22, 1956.  The veteran did not appeal that 
decision, and thus it is considered final.  38 U.S.C.A. § 
7105.  The effective date for an increase in the 
noncompensable rating must therefore be determined in 
relation to a later claim.

Such claim for an increased rating for the psychiatric 
disorder (now identified as PTSD) was not received by the RO 
until October 30, 1998, and the RO increased the rating from 
0 percent to 50 percent as of the October 7, 1998, the date 
the veteran signed his claim for increase.  Under law, no 
earlier effective date is permitted unless it is factually 
ascertainable that the condition increased in severity within 
the year preceding the claim. 

At VA examination in January 1999, it is noted that the 
veteran was treated for the past 14 years by a private 
physician for bronchitis and asthma, and that these appear to 
be the only medical problems that were currently being 
treated.  Medical records from the veteran's private 
physician do not show treatment for psychiatric problems 
prior to the date of his claim in October 1998.  While the 
private medical records did reflect treatment for conditions 
including an anxiety syndrome and obsessive-compulsive 
disorder, such treatment was not shown to have started until 
November 1998.  There are no medical records from the year 
preceding the October 1998 claim which might indicate an 
increase in the level of the psychiatric disability, nor does 
the veteran point to any particular date on which his 
psychiatric condition increased in severity within the year 
preceding the increased rating claim.  The Board concludes 
that it is not factually ascertainable that the psychiatric 
condition increased from 0 percent on any date within the 
year preceding the claim, dated October 7, 1998.  Thus the 
effective date for the increased rating may be no earlier 
than that date.

In sum, the Board finds that the August 1956 rating action is 
final, there is no correspondence in the record between 1956 
and October 1998 that could be construed as an informal claim 
for an increase in benefits, and there is no medical evidence 
within the one year prior to October 1998 that factually 
supports entitlement to the increase to 50 percent.  While 
the Board notes that, for reasons not entirely clear, the RO 
assigned an effective date of October 7, 1998 for the 
increased rating to 50 percent (rather than October 30, 1998, 
the date of receipt of the claim), the evidence of record 
clearly does not show that an effective date for an increased 
rating is warranted any earlier than October 7, 1998. 

As a preponderance of the evidence is against the claim for 
an earlier effective date for an increased rating for the 
psychiatric disability, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER
 
An earlier effective date for an increased rating for a 
psychiatric disability, including PTSD, is denied. 



		
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

